DETAILED ACTION
In application filed on 12/14/2018, Claims 1-20 are pending. Claims 1-18 are considered in the current office action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Claims 1-18 are in the reply filed on 03/04/2021 is acknowledged. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over by Song et al. [US20120058026A1] in view of Alam et al. [Alam, A. U., M. M. R. Howlader, and M. J. Deen. "Oxygen plasma and humidity dependent surface analysis of silicon, .

Regarding Claim 1, Song teaches a drug solution ejecting device, comprising: 
a pressure chamber [Figs. 2A-B, 4A, ref. 113] including a discharge port [Fig. 4A, Annotated Fig. 4B, ref. 113e] on a first side [Annotated Fig. 4B, as structurally arranged], 
a supply port on a second side [Annotated Fig. 4B, ref. 113d], and an inner wall of the pressure chamber [Figs. 2A-B, 4A, ref. 113] between the first and second sides [Annotated Fig. 4B, as structurally arranged]; and 
an actuator [Para 0030, 0038-0039, Fig.1-3, refs.130] configured to change pressure [ Para 0037, ‘to provide a driving force’] in the pressure chamber to eject a solution in the pressure chamber from a nozzle via the discharge port [ Song, Annotated Fig 4B; as structurally arranged]; This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the piezoelectric actuator 130 formed on the upper portion of the upper substrate 110, to provide a  driving force for ejecting the microfluid drawn into the pressure chamber 113 to the nozzle 115 [Para 0037].Please see MPEP 2114(II) for further details; wherein 
the inner wall of the pressure chamber [wall of the pressure chamber [Para 0034, ‘Partition’] includes at least a part that is silicon or silicon oxide [Para 0061-0062; ‘etching of silicon wafer’], ‘a surface [ Annotated Fig. 4B, ‘wall of the pressure chamber’ , Para 0034, ‘Partition’] of the part having a ratio of a total area of peaks of silicon in monovalent, divalent, and trivalent binding states, as detected by X-ray photoelectron spectroscopy, to an area of a peak of silicon in a tetravalent binding state, as detected Please see MPEP 2113 for further details.
Song does not teach “having a ratio of a total area of peaks of silicon in monovalent, divalent, and trivalent binding…”
Alam teaches “having a ratio of a total area of peaks of silicon in monovalent, divalent, and trivalent binding states, as detected by X-ray photoelectron spectroscopy, to an area of a peak of silicon in a tetravalent binding state, as detected by X-ray photoelectron spectroscopy, [Introduction ‘the XPS analysis of SiO2 included investigations of compositional stability after plasma treatments and aging, crystal orientation dependent chemical shift due to distribution electric dipole moment at the interface of ultra-thin silicon oxide,26 and different oxidation states of Si0+, Si1+, Si2+, Si3+ and Si4+ after plasma anodization and rapid thermal annealing of Si’] that is greater than such a ratio of a surface of a silicon wafer having only an untreated natural oxide film formed thereon [Introduction, ‘XPS studies of Si included investigations…high oxygen to- silicon ratio in oxygen plasma treated Si generated by electron cyclotron resonance]”.
2 included investigations of compositional stability after plasma treatments and aging and the different oxidation states of Si0+, Si1+, Si2+, Si3+ and Si4+ after plasma anodization and rapid thermal annealing of Si [ Alam, Introduction], showing the presence of Si (-O)2 resulting in highly reactive surfaces and considerable shift in the binding energies of Si(-O)2, Si(-O)4 and Si(-OH)x were observed only in Si due to plasma oxidation of the surface [ Alam, Abstract]. Doing so allows for the use High resolution XPS spectra of Si before and after O2 RIE plasma treatment  to show  that Si(-O)2 was shifted to higher binding energy, which is correlated with the high surface reactivity of Si.

    PNG
    media_image1.png
    732
    1111
    media_image1.png
    Greyscale

Song, Annotated Fig. 4B
Regarding Claim 2, Song teaches a device according to claim 1, wherein at least a part of an inner wall of the nozzle [Para 0064, 0065, Fig.5] is silicon or silicon oxide 
Regarding Claim 3, Song teaches a device according to claim 2, wherein at least a part of the second face of the pressure chamber [Song, Annotated Fig. 4B, as structurally arranged] is silicon or silicon oxide [Para 0061-0062], and the part of the second face includes silicon in at least one of a monovalent, divalent, or trivalent binding state [Para 0061, 0064, ‘Si or silicon oxide’].
Regarding Claim 4, Song teaches a device according to claim 1 wherein at least a part of the second face of the pressure chamber Song, Annotated Fig. 4B, as structurally arranged] is silicon or silicon oxide [Para 0061-0062], and the part of the second face includes silicon in at least one of a monovalent, divalent, or trivalent binding state [Para 0061, 0064, ‘Si or silicon oxide’].
Regarding Claim 5, Song teaches a device according to claim 1, wherein the solution is an aqueous solution [Para 0044, ‘Volume of cells are constituted as aqueous solutions, for instance, in PBS buffer’]. 
Regarding Claim 6, Song teaches a device according to claim 1, wherein the solution is a drug solution [Para 0044, ‘Volume of cells, are constituted as aqueous solutions, for instance, in PBS buffer’ or aqueous buffer for cell therapy, or drug volume].
Regarding Claim 7, Song teaches the device according to claim 1 wherein the inner wall of the pressure chamber is tapered [Annotated Fig. 4B, as structurally 
Regarding Claim 8, Song teaches the device according to claim 1, the nozzle and the actuator are integrated with each other [Para 0011, 0016, ‘a nozzle connected with the pressure chamber and ejecting the microfluid by integrating the microfluid, having passed through the plurality of chamber units, into a single flow path; and actuators formed on an upper portion of the flow path plate’] in a nozzle member [Abstract, Para 0011, 0016,  ‘upper portion of the flow path plate’] disposed on a first side of the pressure chamber [ As structurally arranged, Annotated Fig.3].

    PNG
    media_image2.png
    555
    1146
    media_image2.png
    Greyscale

Song, Annotated Fig. 3, 
Regarding Claim 9, Song teaches a device according to claim 1, wherein the pressure chamber [Para 0062; Fig. 4B, ref. 113] is formed by etching into a silicon wafer [Para 0061-0062] from the second side [Para 0062, ‘in order to form the partitions 114 within the pressure chamber 113, the internal space of the pressure chamber 113 may be etched, except for portions on which the partitions 114 are to be formed’; as structurally arranged] towards the first side such that the inner wall of the pressure Please see MPEP 2113 for further details.

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over by Song et al. [US20120058026A1] in view of Alam et al. [Alam, A. U., M. M. R. Howlader, and M. J. Deen. "Oxygen plasma and humidity dependent surface analysis of silicon, silicon dioxide and glass for direct wafer bonding." ECS Journal of Solid State Science and Technology 2.12 (2013): P515.], in further view of Olivo et al. [US20200292538A1]
 Regarding Claim 10, Song teaches a device according to claim 9, wherein the inner wall of the pressure chamber [Annotated Fig.4B, as structurally arranged] is exposed to an oxygen plasma for at least 3 minutes. This limitation “is exposed to an oxygen plasma for at least 3 minutes” is interpreted a product by process limitation. It is not clear how it limits the structure of the inner wall of the pressure chamber. It appears that the structure of the inner wall of the pressure chamber is similar to that the structure of a surface of the part taught by Yokoyama in Claims 1 and 9 and thus given the appropriate patentable weight. Please see MPEP 2113 for further details.

Olivo teaches “is exposed to an oxygen plasma for at least 3 minutes”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Song in view of Alam to incorporate “is exposed to an oxygen plasma for at least 3 minutes” as taught by Olivo, to subject the Si wafer oxygen plasma treatment using O2 gas under 10-15 mTorr chamber pressure for 5 min to 10 min based on the requirement, to increase the oxidized silica layer on the silicon surface [Olivo, Para 0166]. Doing so allows for the surface to gain the advantages associated with increased oxidized silica layer on the silicon surface. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over by Song et al. [US20120058026A1] in view of Alam et al. [Alam, A. U., M. M. R. Howlader, and M. J. Deen. "Oxygen plasma and humidity dependent surface analysis of silicon, silicon dioxide and glass for direct wafer bonding." ECS Journal of Solid State Science and Technology 2.12 (2013): P515.], in further view of Lin et al. [Lin, Xiaohui, et al. "UV surface exposure for low temperature hydrophilic silicon direct bonding." Microsystem technologies 15.2 (2009): 317-321]. 
Regarding Claim 11, Song teaches a device according to claim 9, wherein the inner wall of the pressure chamber [Annotated Fig.4B, as structurally arranged] is exposed to ultraviolet light at a wavelength of 300 nm or below for at least 3 minutes. This limitation “is exposed to ultraviolet light at a wavelength of 300 nm or below for at least 3 minutes” is interpreted a product by process limitation. It is not clear how it limits Please see MPEP 2113 for further details.
Modified Song does not teach “is exposed to ultraviolet light at a wavelength of 300 nm or below for at least 3 minutes”
Lin teaches “is exposed to ultraviolet light at a wavelength of 300 nm or below for at least 3 minutes”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Song in view of Alam to incorporate “is exposed to ultraviolet light at a wavelength of 300 nm or below for at least 3 minutes” as taught by Lin, to subject silicon to ultraviolet surface exposure as applied in hydrophilic silicon, as an additional treatment, to render the silicon surface more hydrophilic and improve bondability [Lin, Abstract]. Doing so allows for the use of UV exposure, an additional cleaning and modification treatment, as an effective and promising to enhance bond quality in low temperature hydrophilic silicon direct bonding.

Claims 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over by Song et al. [US20120058026A1], in view of Alam et al. [Alam, A. U., M. M. R. Howlader, and M. J. Deen. "Oxygen plasma and humidity dependent surface analysis of silicon, silicon dioxide and glass for direct wafer bonding." ECS Journal of Solid State Science and Technology 2.12 (2013): P515.] and in further view of Yokoyama [US20150002587A1].

a drug solution ejecting device [Para 0044, 0047]. This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the ejection device for ejecting a biomaterial, such as a cell or the like, or a drug [Para 0044]. Please see MPEP 2114(II) for further details, including:
a pressure chamber [Annotated Fig. 4B, as structurally arranged] including a discharge port on a first side [Song, Annotated Fig. 4B, as structurally arranged], a supply port on a second side [Song, Annotated Fig. 4B, as structurally arranged], and an inner [wall of the pressure chamber [Para 0034, ‘Partition’] between the first and second sides [Fig. 3, Song, Annotated Fig. 4B, ref. 114,; as structurally arranged]; and
an actuator [Para 0030, 0038-0039, Fig.1-3, refs.130] configured to change pressure [ Para 0037, ‘to provide a driving force’] in the pressure chamber to eject a solution in the pressure chamber from a nozzle via the discharge port [ Song, Annotated Fig 4B; as structurally arranged]; This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the piezoelectric actuator 130 formed on the upper portion of the upper substrate 110, to provide a  driving force for ejecting the microfluidic drawn into the pressure chamber 113 to the nozzle 115 [ Para 0037].Please see MPEP 2114(II) for further details; and
a mounting portion on which the drug solution ejecting device Para 0044, 0047] is mounted, wherein 
the inner wall of the pressure chamber [wall of the pressure chamber [Para 0034, ‘Partition’] includes at least a part that is silicon or silicon oxide [Para 0061-0062; Please see MPEP 2113 for further details.
Song does not teach “a mounting portion on which the drug solution ejecting device is mounted, wherein  ‘a surface of the part having a ratio of a total area of peaks of silicon in monovalent, divalent, and trivalent binding states, as detected by X-ray photoelectron spectroscopy, to an area of a peak of silicon in a tetravalent binding state, as detected by X-ray photoelectron spectroscopy, that is greater than such a ratio of a surface of a silicon wafer having only an untreated natural oxide film formed thereon”.
Alam teaches a surface of the part having a ratio of a total area of peaks of silicon in monovalent, divalent, and trivalent binding states, as detected by X-ray photoelectron spectroscopy, to an area of a peak of silicon in a tetravalent binding state, as detected by X-ray photoelectron spectroscopy, [Introduction ‘the XPS analysis of SiO2 included investigations of compositional stability after plasma treatments and aging, crystal orientation dependent chemical shift due to distribution electric dipole moment at the interface of ultra-thin silicon oxide,26 and different oxidation states of Si0+, Si1+, Si2+, Si3+ and Si4+ after plasma anodization and rapid thermal annealing of Si’] that is greater than such a ratio of a surface of a silicon wafer having only an untreated natural oxide film formed thereon [Introduction, ‘XPS studies of Si included investigations…high oxygen to- silicon ratio in oxygen plasma treated Si generated by electron cyclotron resonance].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yokoyama to incorporate “a surface of the part having a ratio of a total area of peaks of silicon in monovalent, divalent, and trivalent binding…” as taught by Alam, conduct the XPS analysis of SiO2 included investigations of compositional stability after plasma treatments and aging and the different oxidation states of Si0+, Si1+, Si2+, Si3+ and Si4+ after plasma anodization and rapid thermal annealing of Si [ Alam, Introduction], showing the presence of Si (-O)2 resulting in highly reactive surfaces and considerable shift in the binding energies of Si(-O)2, Si(-O)4 and Si(-OH)x were observed only in Si due to plasma oxidation of the surface [ Alam, Abstract]. Doing so allows for the use High resolution XPS spectra of Si before and after O2 RIE plasma treatment  to show  that Si(-O)2 was shifted to higher binding energy, which could be correlated with the high surface reactivity of Si.

Song in view of Alam does not teach ““a mounting portion on which the drug solution ejecting device is mounted.
Yokoyama (analogous art) teaches “a mounting portion [Para 0017, Fig. 1, refs. 13a-13b] on which the drug solution ejecting device is mounted [ Fig. 1, ref. 20C; ‘ink jet heads’].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Song in view of Alam to incorporate “a mounting portion for the drug solution ejecting device” as taught by Yokoyama, to provide a mountain platform to connect the ink jet heads to the housing of the ink jet printer [Yokoyama, Para 0005, 0015, Fig.1 refs 13a-b,]. Doing so for the inkjet heads to be attached firmly to the housing of printer device. 


Regarding Claim 13, Song teaches the drug solution dispensing device according to claim 12, wherein at least a part of an inner wall of the nozzle [Para 0064, 0065, Fig.5] is silicon or silicon oxide [Para 0061, 0064], and the part of the inner wall of the nozzle includes silicon in at least one of a monovalent, divalent, or trivalent binding state [Para 0061, 0064, ‘Si or silicon oxide’].



Regarding Claim 15, Song teaches the drug solution dispensing device according to claim 12, wherein at least a part of the second face of the pressure chamber Song, Annotated Fig. 4B, as structurally arranged] is silicon or silicon oxide [Para 0061-0062], and the part of the second face includes silicon in at least one of a monovalent, divalent, or trivalent binding state [Para 0061, 0064, ‘Si or silicon oxide’].
Regarding Claim 16, Song teaches the drug solution dispensing device according to claim 12, wherein the solution is an aqueous solution [Para 0044, ‘Volume of cells are constituted as aqueous solutions, for instance, in PBS buffer’]. 

Regarding Claim 17, Song teaches the drug solution dispensing device according to claim 12, wherein the solution is a drug solution [Para 0044, ‘Volume of cells, are constituted as aqueous solutions, for instance, in PBS buffer’ or aqueous buffer for cell therapy, or drug volume]. 

Regarding Claim 18, Song teaches the drug solution dispensing device according to claim 12, wherein the inner wall of the pressure chamber is tapered . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yokoyama et al. [US20150251426A1]: teaches a method of forming a stacked wiring, a manufacturing method of a liquid ejecting head, a wiring mounting structure, a liquid ejecting head, and a liquid ejecting apparatus, and particularly relates to a method of forming a stacked wiring and a wiring mounting structure, a manufacturing method of the ink jet recording head, an ink jet recording head, and an ink jet recording apparatus which are used for an inkjet recording head ejecting ink as the liquid.
Wallman et al. [US006192768B1]: teaches a sampling cell of flow-through type and use of such a sampling cell. The sampling cell is preferably manufactured by etching of silicon wafers. It is especially useful for continuous picovolume sampling in an analytical flow.
Hoummady et al. [US20020121529A1]: teaches an invention aiming at allowing a consistent increase in the output of selective dispensing of micro-droplets, at making a spatial, targeted selectivity by distributing a predetermined reagent on the predetermined site, and at creating a multifunctional system, easy to adjust. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797                                                                                                                                                                                                        
/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797